                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                  Case No. 6:18-cv-01851-PGB-TBS


 BRUCE WRIGHT, JORGE VALDES, et )
 al.,                              )
                                   )
             Plaintiffs,           )                       PUTATIVE CLASS ACTION
                                   )
       v.                          )
                                   )
 EXP REALTY, LLC, a Washington     )
 company,                          )
                                   )
             Defendant.            )
 _________________________________ )

DEFENDANT’S MOTION TO STAY PROCEEDINGS PENDING SUPREME COURT’S
 DECISION IN BARR V. AME ASSOC. POLITICAL CONSULTANTS, CASE NO. 19-631

         Defendant eXp Realty, LLC (“eXp”), by and through its undersigned attorneys and

pursuant to Local Rule 3.01(d), respectfully requests that this Court stay all proceedings in this

case pending the United States Supreme Court’s decision in William P. Barr v. American

Association of Political Consultants Inc., et al., No. 19-631. Pursuant to Local Rule 3.01(g),

undersigned counsel conferred with counsel for Plaintiffs, who represented that Plaintiffs oppose

this request. In support of its Motion, eXp states as follows:

         1.       On January 10, 2020, the United States Supreme Court granted writ of certiorari to

the United States Court of Appeals for the Fourth Circuit’s decision in American Association of

Political Consultants, Inc. v. FCC, 923 F.3d 159 (4th Cir. 2019). The Supreme Court’s Order

granting certiorari is attached hereto as Exhibit A. The decision has the potential to moot this

action, as the Supreme Court is reviewing whether the statute on which Plaintiff relies – the TCPA

– is constitutional.




010-8954-5232/1/AMERICAS
         2.       The question that the Supreme Court will address is as follows:

         Whether the government-debt exception to the TCPA’s automated-call restriction
         violates the First Amendment, and whether the proper remedy for any constitutional
         violation is to server the exception from the remainder of the statute.

         3.       “[T]he power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants. How this can best be done calls for the exercise of judgment, which

must weigh competing interests and maintain an even balance.” Landis v. N. Am. Co., 299 U.S.

248, 254-55 (1936) (citation omitted.). “[T]he decision to grant a stay … is ‘generally left to the

sound discretion of district courts.’ (Citation omitted.)” Ryan v. Gonzales, 568 U.S. 57, 74 (2013).

         4.       Here, because this case mainly rests on alleged violations of 47 U.S.C. §

227(b)(1)(A)(iii), which the Supreme Court will determine if its content-based restrictions violate

the First Amendment, this Court should stay all proceedings in this case pending the Supreme

Court’s forth coming decision in June 2020.

         5.       The Supreme Court’s forthcoming decision in June 2020 will provide substantial

guidance to this Court and the parties in resolving this dispute. See Landis, 299 U.S. at 253 (holding

that a stay may be warranted where the resolution of other litigation will likely “narrow the issues

in the pending cases and assist in the determination of the questions of law involved”). Proceedings

in the absence of such guidance will be inefficient, waste the resources of the Court and the parties,

and potentially result in an inconsistent ruling that will need to be corrected in light of any decision

by the Supreme Court.

         6.       Good cause therefore exists, for reasons of judicial efficiency and economy, to stay

the proceedings. The requested stay of proceedings is reasonable and will not prejudice Plaintiffs,

as the stay will be exceedingly brief, as the Supreme Court is expected to rule by June, 2020.



                                                  -2-
010-8954-5232/1/AMERICAS
         For reasons stated above, eXp respectfully requests that this Court stay this case pending

disposition of the petition for writ of certiorari in William P. Barr v. American Association of

Political Consultants Inc., et al., No. 19-631.

                           LOCAL RULE 3.01(g) CERTIFICATION

         Counsel for eXp certifies that he has conferred in good faith with counsel for Plaintiffs,

who oppose the stay.


Date: January 22, 2020                              Respectfully submitted,

                                                    /s/ Jason Daniel Joffe
                                                    Jason Daniel Joffe
                                                    Florida Bar No. 13564
                                                    SQUIRE PATTON BOGGS (US) LLP
                                                    200 S. Biscayne Blvd., Suite 4700
                                                    Miami, FL 33131
                                                    Telephone: (305) 577-7000
                                                    Facsimile: (305) 577-7001
                                                    Email: jason.joffe@squirepb.com

                                                    Attorneys for Defendant eXp Realty, LLC




                                                  -3-
010-8954-5232/1/AMERICAS
                                  CERTIFICATE OF SERVICE

         This is to certify that on January 22, 2020, a copy of the foregoing was filed electronically

with the above-captioned court, with notice of the filing being generated and sent electronically

by the Court’s CM/ECF system to all counsel of record.

                                                    /s/ Jason D. Joffe
                                                    Jason D. Joffe




                                                 -4-
010-8954-5232/1/AMERICAS
